456 F.2d 1035
UNITED STATES of America, Plaintiff-Appellee,v.David Earl JOHNSON et al., Defendants-Appellants.
No. 71-3069 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 8, 1972.

Henry C. Custer, Albany, Ga., court appointed for David Earl Johnson.
B. Sam Engram, Albany, Ga., court appointed for John Horace Gray.
John L. Tracy, Albany, Ga., court appointed for Samuel Span.
William H. Schloth, U. S. Atty., J. Reese Franklin, Asst. U. S. Atty., Macon, Ga., Earl W. Carson, Jr., Asst. U. S. Atty., Macon, Ga., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Appellants were convicted of escape from federal custody after they had been convicted and sentenced for bank robbery.  Collectively, they complain that the court erred (1) in admitting the original bank robbery judgment commitment orders on which returns had been made showing delivery of defendants to the Dougherty County, Georgia jail, together with an endorsement showing that defendants had escaped from this jail and had been recaptured; and (2) in refusing to direct verdicts of acquittal because the evidence was insufficient to prove the essential elements of the crime of escape.  Each and both of the contentions are without merit as to each and all of the defendants.


2
This circuit's recent decision in the United States v. Chapman, 455 F.2d 746 (5th Cir. 1972), together with the testimony of the Deputy United States Marshals who delivered these prisoners and the other proof of escape, disposed of contention (1).  An examination of the evidence in the light most favorable to the United States discloses ample proof of escape to dispose of contention (2).


3
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I, (5th Cir. 1970)